ORDER

PER CURIAM.
Tim Temple (“Temple”) appeals the final award of compensation, denying an award of permanent total disability to Temple, and finding that the Missouri Second Injury Fund (“Second Injury Fund”) was not liable. Temple claims the Labor and Industrial Relations Commission (“the commission”) erred in fading to consider the stipulation for compromise settlement entered into between Temple and his employer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).